        Case 2:17-cv-01004-SU         Document 166   Filed 09/17/20    Page 1 of 3




JEAN E. WILLIAMS                                Oliver J. H. Stiefel, OSB # 135436
United States Department of Justice             Tel: (503) 227-2212
Deputy Assistant Attorney General               oliver@crag.org
Environment & Natural Resources Division        Crag Law Center
                                                3141 E Burnside Street
SHAUN M. PETTIGREW                              Portland, Oregon 97214
TAYLOR FERRELL                                  Fax: (503) 296-5454
Trial Attorneys
Natural Resources Section                       David H. Becker, OSB # 081507
c/o NOAA, Damage Assessment                     Tel: (503) 388-9160
7600 Sand Point Way, NE                         davebeckerlaw@gmail.com
Seattle, WA 98155                               Law Office of David H. Becker, LLC
Phone: (206) 526-6881                           4110 SE Hawthorne Boulevard # 168
shaun.pettigrew@usdoj.gov                       Portland, Oregon 97214
taylor.ferrell@usdoj.gov
                                                Attorneys for Central Oregon LandWatch
Counsel for Federal Defendants


                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON
                               PENDLETON DIVISION

CENTRAL OREGON LANDWATCH, an                  Case No. 2:17-cv-1004-SU (Lead Case)
Oregon non-profit corporation,                Case No. 2:17-cv-1091-SU (Trailing Case)
                                              Case No. 2:17-cv-1366-SU (Trailing Case)
              Plaintiff,
                    v.
SHANE JEFFRIES, in his official capacity as
Ochoco National Forest Supervisor; and
UNITED STATES FOREST SERVICE,                 JOINT MOTION TO STAY DEADLINE
                                              FOR OBJECTIONS TO F&R [ECF NO.
              Federal Defendants,             162]
           and
OCHOCO TRAIL RIDERS, OREGON
MOTORCYLE RIDERS ASSOCIATION,
PACIFIC NORTHWEST 4 WHEEL DRIVE
ASSOCIATION, DESCHUTES COUNTY 4
WHEELERS, and THE BLUERIBBON
COALTION,

              Defendant-Intervenors
         Case 2:17-cv-01004-SU         Document 166       Filed 09/17/20     Page 2 of 3




        Plaintiff and Federal Defendants jointly request a stay of the October 5, 2020, deadline for

objections to the Findings and Recommendation (F&R) issued by Magistrate Judge Sullivan on

August 7, 2020, as follows:

        1.     Objections to the F&R were initially due on August 21, 2020. See ECF No. 162.

        2.     On August 18, 2020, the Court granted Federal Defendants’ request to extend that

deadline until October 5, 2020. ECF No. 165.

        3.     Since that time, the parties have conferred about the possibility of settling this

matter rather than filing objections to the F&R.

        4.     Due to the schedule of Plaintiff’s counsel as well as the process required to approve

a proposed settlement by Federal Defendants, any resolution of this matter cannot be accomplished

on or before October 5, 2020.

        5.     The parties agree that the most efficient path forward would be to stay the deadline

by which objections to the F&R are due.

        6.     The parties propose that they file a joint status report on or before November 2,

2020.


        Respectfully submitted, September 17, 2020.



                                              JEAN E. WILLIAMS
                                              Deputy Assistant Attorney General
                                              Environment & Natural Resources Division


                                              /s/ Shaun M. Pettigrew
                                              SHAUN M. PETTIGREW
                                              Trial Attorney
                                              Natural Resources Section
                                              c/o NOAA, Damage Assessment
                                              7600 Sand Point Way, NE
Joint Mot. to Stay Deadline - 1
        Case 2:17-cv-01004-SU     Document 166    Filed 09/17/20    Page 3 of 3




                                      Seattle, WA 98115
                                      Phone: (206) 526-6881
                                      shaun.pettigrew@usdoj.gov

                                      TAYLOR FERRELL
                                      Natural Resources Section
                                      BRIENA L. STRIPPOLI
                                      Wildlife and Marine Resources Section
                                      4 Constitution Square
                                      150 M Street NE
                                      Washington, D.C. 20001
                                      (202) 305-0874 (Ferrell)
                                      (202) 305-0339 (Strippoli)
                                      taylor.ferrell@usdoj.gov
                                      briena.strippoli@usdoj.gov

                                      Counsel for Federal Defendants


                                      /s/ Oliver J.H. Stiefel
                                      Oliver J. H. Stiefel, OSB # 135436
                                      Tel: (503) 227-2212
                                      oliver@crag.org
                                      Crag Law Center
                                      3141 E Burnside Street
                                      Portland, Oregon 97214
                                      Fax: (503) 296-5454

                                      David H. Becker, OSB # 081507
                                      Tel: (503) 388-9160
                                      davebeckerlaw@gmail.com
                                      Law Office of David H. Becker, LLC
                                      4110 SE Hawthorne Boulevard # 168
                                      Portland, Oregon 97214

                                      Attorneys for Central Oregon LandWatch




Joint Mot. to Stay Deadline - 2
